DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on October 15, 2020.
 	
 	Claims 1-7 and 12-17 are pending.
	

Response to Arguments
Applicant’s arguments, see page 10, filed 10/15/20, with respect to the 112(a) rejection of Claims 1-7 and 12-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claims 1-7 and 12-17 has been withdrawn.

Applicant's arguments filed 10/15/20 with respect to the 35 U.S.C. 102 rejection of Claims 1-3, 12-13 and 16-17, see pages 10-13 have been fully considered but they are not persuasive. The Applicant argues Ravindran fails to disclose wherein the data packet (IP-C) includes the list information generated from an identifier of each transfer device to which the content can be transmitted or not.  The Examiner respectfully disagrees.
 	The Applicants published specification, pp0011, teaches wherein a request packet includes “list information” wherein the list information is generated based on an identifier of a transfer device to which content can or cannot be delivered.  Paragraph 0029 further gives an example of a type of “list information” which comprise 4 bits in a packet that are based off whether the content can or cannot be delivered to a destination. Similarly,  Ravindran, pp0038, teaches optional A-PIT 124 usage which includes overriding the IP-C destination Packet header with a list of approved Transfer Device identifiers .

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravindran (U.S. PGPub. No. 2013/0227166).

 	As to Claims 1 and 17, Ravindran discloses a transfer device for a content distribution system, in which a request packet including a content name of content that is requested to be distributed is transferred based on the content name, the transfer device (IP Packets 140-144 and IP-CR 102, Figure 1; Paragraphs 0033-034) comprising: 
(Interface 150, Figure 1; Paragraph 0033)
 	a determination unit configured to determine, if a data packet including content and list information is received as a response to the first request packet, whether or not the content can be transmitted to the first transfer device, based on an identifier of the first transfer device, and on the list information (IP Packets are received and it is determined whether the content can be transferred to another device or cached based on the information in the packet header wherein a list of acceptable Transfer Devices maybe added to the destination in the packet header. Paragraphs 29, 33-34 and 37-38); and 
 	a communication unit configured to transmit the data packet to the first transfer device, if the determination unit determines that the content can be transmitted (IP-C Packets 144 are transmitted via Interface 150 if it is determined that the content can be transmitted. Figure 1; Paragraphs 0033-0034), 
 	wherein the list information included in the data packet is generated based on an identifier of each transfer device to which the content included in the data packet can be transmitted, of a plurality of transfer devices in the content distribution system, or is generated based on an identifier of each transfer device to which the content included in the data packet cannot be transmitted (The list information is generated based on an identifier of the transfer devices and added to the packet destination header. Paragraphs 29, 33-34 and 37-38).


 	As to Claim 2, Ravindran further discloses a caching unit configured to determine, if the data packet including content and the list information is received as the response to the first request packet, whether or not to cache the content, and to cache the content in association with the list information if (IP-CR 102 determines to cache the content in the local data store. Paragraph 0027), 
 	wherein, if a second request packet requesting the content cached by the caching unit is received from a second transfer device different from the transfer device, the determination unit determines whether or not the content can be transmitted to a transfer device that has transmitted the request packet, based on an identifier of the transfer device that has transmitted the request packet, and on the list information associated with the content (Bits in the IP Header are analyzed to determine whether to cache or transmit packets to the next location. Paragraph 0029), and 
 	if the determination unit determines that the content can be transmitted, the communication unit transmits a data packet including the content cached by the caching unit and the list information associated with the content to the second transfer device (Paragraphs 0027-0029).

	As to Claims 3 and 13, Ravindran further discloses wherein the identifier of each transfer device of the plurality of transfer devices in the content distribution system is represented by a plurality of bits, and the list information included in a data packet is generated by a bitwise logical operation of the identifier of each transfer device to which content included in the data packet can be transmitted, of the plurality of transfer devices in the content distribution system, or is generated by a bitwise logical operation of the identifier of each transfer device to which the content included in the data packet cannot be transmitted, of the plurality of transfer devices in the content distribution system (The Identifiers of each Transfer Device are represented as addressing interface bits and the list information is included in the IP packets to identify the Transfer Device to which data can be transmitted. Paragraph 0038 and 0060).

	
Claim 12, Ravindran discloses a transfer device for a content distribution system, in which a request packet including a content name of content that is requested to be distributed is transferred based on the content name, the transfer device (IP Packets 140-144 and IP-CR 102, Figure 1; Paragraphs 0033-034) comprising: 
 	a determination unit configured to determine, if a broadcast message indicating content and including list information is received, whether or not to transfer the broadcast message to a first transfer device different from the transfer device, based on an identifier of the first transfer device and the list information (IP Packets are received and it is determined whether the content can be transferred to another device or cached based on the information in the packet. Paragraphs 29, 33-34 and 37-38); and 
 	a processing unit configured to transfer the broadcast message to the first transfer device if the determination unit determines that the broadcast message is to be transferred, and not transferring the broadcast message to the first transfer device if the determination unit determines that the broadcast message is not to be transferred (IP-C Packets 144 are transmitted via Interface 150 if it is determined that the content can be transmitted. Figure 1; Paragraphs 0033-0034), 
 	wherein the list information included in the broadcast message is generated based on an identifier of each transfer device to which the content indicated by the broadcast message can be transmitted, of a plurality of transfer devices in the content distribution system, or is generated based on an identifier of each transfer device to which the content indicated by the broadcast message cannot be transmitted, of the plurality of transfer devices in the content distribution system (The list information is generated based on an identifier of the transfer devices. Paragraphs 29, 33-34 and 37-38).
	As to Claim 16, Ravindran further discloses wherein the plurality of transfer devices in the content distribution system are grouped, and transfer devices included in the same group are assigned a (IP-CR’s are grouped together and identifier together by their domain. Paragraphs 0053 and 0058).


	Allowable Subject Matter
Claims 4-7 and 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456